 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
     DEMARLO BERRY,
 9                                                         Case No.: 2:19-cv-00640-APG-NJK
            Plaintiff(s),
10                                                                        Order
     v.
11                                                                   [Docket No. 71]
     LAS VEGAS METROPOLITAN POLICE
12   DEPARTMENT, et al.,
13          Defendant(s).
14         Plaintiff’s counsel filed declaration of service of a discovery subpoena, along with a copy
15 of that subpoena. Docket No. 71. Discovery-related documents should not be filed unless ordered
16 by the Court. See Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). No such order has been
17 entered in this case. As such, counsel violated these rules.
18         In addition, the subpoena includes Plaintiff’s full date of birth without redaction. See
19 Docket No. 71 at 2. In so doing, counsel violated the redaction requirements applicable to this
20 case. See Local Rule IC 6-1(a)(3).
21         Accordingly, the Court STRIKES the above-referenced document. The Court instructs
22 counsel to refrain from filing discovery documents on the docket in the future absent an order that
23 they do so. The Court further cautions counsel that they must comply with the redaction
24 requirements for personal identifiers moving forward.
25          IT IS SO ORDERED.
26         Dated: December 12, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                    1
